Citation Nr: 0728945	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-33 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to July 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The record reflects that the veteran served in Vietnam from 
December 1970 to April 1971 and that he currently has 
diabetes mellitus.  He also has peripheral vascular disease 
which necessitated a left below-the-knee amputation and right 
transmetatarsalectomy in January 2004.  Since diabetes 
mellitus is subject to presumptive service connection based 
on the veteran's active service in Vietnam and diabetes 
mellitus is a known risk factor for peripheral vascular 
disease, the Board refers the issues of entitlement to 
service connection for diabetes mellitus and peripheral 
vascular disease and the complications thereof to the 
originating agency for appropriate action.


REMAND

At a July 2004 VA examination, the veteran reported that the 
Social Security Administration (SSA) had denied his claim for 
disability benefits.  The record does not reflect that the RO 
has attempted to obtain a copy of the SSA disability 
determination for the veteran or the records upon which the 
determination was based.  Since the SSA records are 
potentially supportive of the veteran's claim for a higher 
initial rating for PTSD, further development of the record is 
in order.

Moreover, since a remand is required to obtain the SSA 
records, the Board has determined that the veteran should 
also be afforded a another VA psychiatric examination and any 
more recent VA outpatient records pertinent to the veteran's 
PTSD claim should be obtained. 

Accordingly, the case is hereby REMANDED to the RO or the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
SSA to provide a copy of any disability 
determination it has rendered for the 
veteran, as well as a copy of the record 
upon which the determination was based.

2.  The RO or the AMC should also obtain 
a copy of any pertinent VA outpatient 
records for the period since July 2006.  

3.  It should also undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.  If the RO or the AMC is 
unsuccessful in obtaining any such 
evidence, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

4.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a 
psychiatrist or psychologist to determine 
the current severity of the veteran's 
PTSD.  The claims folder must be made 
available to and be reviewed by the 
examiner, and any indicated studies 
should be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD.  
The examiner should also provide an 
opinion concerning the current degree of 
social and occupational impairment 
resulting from the PTSD, to include 
whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned. 

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



